FIST2 P-1 06/15 SUPPLEMENT DATED JUNE 30, 2015 TO THE PROSPECTUS DATED MARCH 1, 2015 OF FRANKLIN INVESTOR SECURITIES TRUST (Franklin Adjustable U.S. Government Securities Fund, Franklin Floating Rate Daily Access Fund, Franklin Low Duration Total Return Fund, Franklin Total Return Fund) The Prospectus is amended as ­follows: I. For the Franklin Floating Rate Daily Access Fund, the "Fund Summaries – Portfolio Managers" section beginning on page 17 has been revised as follows: Portfolio Managers Mark Boyadjian, CFA Senior Vice President of Advisers and portfolio manager of the Fund since September 2014. Madeline Lam Vice President of Advisers and portfolio manager of the Fund since 2004. Justin Ma, CFA Portfolio Manager of Advisers and portfolio manager of the Fund since 2013. II. For the Franklin Floating Rate Daily Access Fund, the "Fund Details - Management" section beginning on page 66 has been revised as follows: The Fund is managed by a team of dedicated professionals focused on investments in income-producing floating interest rate corporate loans and corporate debt securities. The portfolio managers of the team are as follows: Mark Boyadjian, CFA Senior Vice President of Advisers Mr. Boyadjian has been a portfolio manager of the Fund since September 2014, providing research and advice on the purchases and sales of individual securities, and portfolio risk assessment. He joined Franklin Templeton Investments in 1998. Madeline Lam Vice President of Advisers Ms. Lam has been a portfolio manager or analyst of the Fund since inception, providing research and advice on the purchase and sales of individual securities, and portfolio risk assessment. She joined Franklin Templeton Investments in 1998. Justin Ma, CFA Portfolio Manager of Advisers Mr. Ma has been a portfolio manager of the Fund since 2013, providing research and advice on the purchases and sales of individual securities, and portfolio risk assessment. He joined Franklin Templeton Investments in 2006. CFA® and Chartered Financial Analyst® are trademarks owned by CFA Institute. Please keep this supplement with your prospectus for future reference.
